Opinion filed January 30, 2009  











 








 




Opinion filed January 30,
2009  
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00024-CV
                                                    __________
 
                        CLYDE RICHARD WOOLFOLK, JR., Appellant
 
                                                             V.
 
                                 SUSAN
GAYE WOOLFOLK, Appellee
 

 
                                         On
Appeal from the 367th District Court
 
                                                         Denton
County, Texas
 
                                           Trial
Court Cause No. 2006-50735-367
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to dismiss the appeal.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
January 30, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.